                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                Case No. 18-cv-05562-HSG
                                   8                   Plaintiff,                          ORDER SETTING HEARING DATE
                                   9             v.                                        Re: Dkt. Nos. 30, 31, 34
                                  10     SAN FRANCISCO COMMUNITY
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Carolyn Escalante, pro se, filed a motion for default judgment by the clerk, Dkt.

                                  15   No. 30, a motion to change venue, Dkt. No. 31, and a motion for default judgment by the Court,

                                  16   Dkt. No. 34, all without noticed hearing dates. The Court hereby SETS a hearing date for each

                                  17   motion on April 25, 2019 at 2:00 p.m. in Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, CA.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 2/14/2019

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
